Judgment; estoppel by judgment. — These cases come before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, oral argument of counsel, and on the basis of estoppel by prior judgment in Union Pacific Railroad Co. v. United States, 152 Ct. Cl. 523, the court concluded that plaintiff is not entitled to recover on its petitions and that defendant is entitled to judgment on its counterclaims, and, on October 12,1962, ordered that the petitions be dismissed. It was further ordered that the defendant recover of and from the plaintiff $2,843.95 on its counterclaim in case No. 2U55 and $727.33 on its counterclaim in case No. 141-55.